Title: Navy Department: Summaries of Dispatches from the Voyages of the Constellation and the Chesapeake, on or before 8 April 1803
From: 
To: 


          
            on or before 8 Apr. 1803
          
          
          Capt. Murray. Constellation
          1802
          
            
              14 March
              Off Cape Henlopen
            
            
              30 April
              Off Malaga—shall proceed to Carthagena & endeavour to procure Anchors—if unsuccessful then shall proceed to Toulon—thence off Tripoli.
            
            
               7 May
              Has procured an Anchor at Gibraltar.
            
            
               1 June
              Tunis Bay. Took on board at Gibraltar Presents for the Bey, sent by Mr King—on his way stopped at Algiers, & had an interview with Mr OBrien—found all quiet there—just taking his departure for the coast of Tripoli.
            
            
               5 July.
              Off Tripoli—has been off Tripoli since the 7 June.
            
            
            
              30 — ".
               — " — "  has been nearly two months in sight of Tripoli—The Boston left that station 26 June for Malta.
            
            
              14 Augt.
              At sea, on his way to Malta for a temporary supply
            
            
              22 — "
              At Malta—just departing for Tripoli.
            
            
              18 Septr.
              At Naples. “after cruising again off Tripoli for some time & meeting with a heavy blow, in which I found no small difficulty in beating off the Coast, & finding it of no avail to remain there any longer, I resolved to make a short cruise off Cape Bon—off which place I fell in with the Swedish Admiral & communicated to him the substance of my interview with the Bashaw of Tripoli. He has again gone to keep up the blockade a short time longer, & then means to turn his whole attention to convoying in cooperation with our ships—He advised me to proceed to Naples to collect all the Swedish & Amn. Vessels from thence Westerly to Gibraltar, & to return with such Vessels as are bound up the Straights, which is the plan I had previously adopted, for the Tripolitan Galleys are now out—4 sailed about the 20th. ult, & two were on the eve of departure, which I have been on the look out for off Cape Bon—the only place We can have a chance of meeting with them.”
            
            
              1802
              
            
            
               7 Novr.
              Off Malaga
            
            
              21 — "
              Do—has had heavy blows since he left Toulon—sprung his foremast & foreyard.
            
            
              23 — "
              Off Malaga—Saw the Secys letter to Commre. Morris of 23 Octr 1802 requiring his return to America. shall proceed on his return accordingly.
            
            
              20 Decr.
              Gibraltar Bay. So far on his way to the United States.
            
          
          Arrived at Washington March 1803.
          Commodore Morris. Chesapeake.
          1802
          
            
              27 April.
              Off Cape Henry.
            
            
              25 May.
              arrived at Gibraltar—Mainmast sprung—
            
            
              14 June.
              At Gibraltar—Mainmast completed, does not conceive himself justified in leaving that station, till the arrival of the Adams.
            
            
              20 June.
              Off Tangier—had not then seen Mr Simpson
            
            
            
              26 June.
              Informs of the Emperor of Morocco having ordered Mr. Simpson from his dominions—& that Mr. Simpson was at Gibraltar.
            
            
              17 August.
              The Adams had arrived—Commre. Morris states that he shall proceed up the Mediterranean touching at Leghorn, taking under convoy 20 sail of American & Swedish Vessels.
            
            
              12 October.
              Arrived in Leghorn Bay. “Our passage was extremely prolonged by calms & Easterly Winds.” Bowsprit rotten—requires fishing—shall proceed off Tripoli.
            
            
              30 November.
              At Malta. The Bowsprit of the Chesapeake in a much worse condition that was expected—decayed more than 5 inches in—& the rot extended 35 feet. procured a fish at Malta.—
            
            
              
              Ordered the Constellation on the 15th October to Toulon from Leghorn—to repair—then to go to Gibraltar for provisions—thence to Malta.
            
          
        